Exhibit 10.1

Execution Copy

December 24, 2008

Thomas Joyce

545 Washington Boulevard

Jersey City, NJ 07310

Dear Tom:

This Letter Agreement sets forth the terms and conditions of your continued
employment with Knight Capital Group, Inc. (the “Company”). Capitalized terms
not otherwise defined shall have the meanings set forth in paragraph 7(d) below.

 

1. Term. Except as expressly set forth herein, this Letter Agreement will govern
the terms and conditions of your employment, and any termination thereof, from
December 31, 2008 (the “Effective Date”) until December 31, 2012 (the “Term”).
Notwithstanding the foregoing, should a Change in Control occur on or after
January 1, 2011 and prior to expiration of the Term, the Term will automatically
be extended from the date of the Change in Control until the second anniversary
thereof (the “Extended Term”). The portion of the Term, or if applicable, the
Extended Term, during which you are actually employed is referred to as the
“Employment Period”. Until the Effective Date and except as otherwise provided
in this Letter Agreement, the terms and conditions of your employment, and any
termination thereof, shall be governed by the Letter Agreement between you and
the Company, dated December 2, 2005 (the “Prior Agreement”), and upon the
Effective Date, such Letter Agreement (which otherwise expires by its terms on
December 31, 2008) shall be of no further force and effect.

 

2. Position; Duties. During the Employment Period, you will continue to be
employed by the Company as its Chief Executive Officer, and the Board of
Directors of the Company (the “Board”) will continue to nominate you to serve as
Chairman of the Board. You will report to the Board and shall perform such
duties as are consistent with your position as Chief Executive Officer. You
agree to use your best efforts to perform such duties faithfully, to devote all
of your working time, attention and energies to the businesses of the Company,
and while you remain employed, not to engage in any other business activity that
is in conflict with your duties and obligations to the Company. You will also be
employed as the senior executive officer of such other subsidiaries as
designated by the Board and approved by the board of directors of such
subsidiaries without additional compensation.

 

3. Base Salary. During the Employment Period, you will be entitled to an annual
base salary (“Base Salary”) of $750,000, payable in accordance with the
Company’s normal payroll practices. The Compensation Committee of the Board (the
“Compensation Committee”) shall review your Base Salary at least annually to
determine, in its discretion, whether an increase is warranted. Your Base Salary
shall not be reduced after any increase and the term Base Salary as utilized in
this Letter Agreement shall refer to annual Base Salary as it may be increased
from time to time.

 

4. Annual Bonus.

 

  (a) Bonus Entitlement. Commencing with the 2009 calendar year, you will be
entitled to a bonus (an “Annual Bonus”) for each calendar year that ends during
the Employment Period based on achievement of performance targets and such other
terms and conditions established by the Compensation Committee no later than
March 31 of each such year, provided that for each of the 2009 and 2010 calendar
years the Annual Bonus shall be no greater than $10 million, for each of the
2011 and 2012 calendar years the Annual Bonus shall be no greater than $11
million.

 

  (b)

Timing and Form of Payment. Each Annual Bonus for a calendar year will be paid
in the following calendar year, and unless administratively impracticable, no
later than March 15 of such following



--------------------------------------------------------------------------------

 

calendar year, unless you have elected to defer the receipt of such Annual Bonus
pursuant to an arrangement that meets the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”). Sixty percent (60%) of
each Annual Bonus shall be paid in cash, and 40% shall be paid in shares of
common stock of the Company (“Shares”) or units representing a right to receive
Shares upon vesting (“Bonus Shares”), based on a per Share value as determined
in accordance with Company policy as in effect with respect to executive
officers of the Company at the time the Bonus Shares are granted. The Bonus
Shares shall vest and be distributed to you in three equal installments on each
anniversary of the date they are awarded, subject to accelerated vesting and
distribution upon certain terminations of employment as set forth in paragraph
7. Except as set forth in paragraph 7, upon your termination of employment for
any reason, any Bonus Shares that have not then vested shall be forfeited to the
Company for no consideration. Except as otherwise provided in this Agreement,
the Bonus Shares shall be granted under, and subject to such other terms and
conditions of, one of the Company’s stockholder-approved stock plans as then in
effect, and such other terms and conditions as are generally applicable to
similar awards made to other senior executives of the Company (including,
without limitation, change in control, retirement, and other vesting terms).
Notwithstanding the foregoing, if no stockholder-approved stock plans are then
in effect or the Bonus Shares cannot be granted pursuant to any such plan, then
in lieu of Bonus Shares, you shall receive an award that replicates the
economics of the Bonus Shares, but is payable in cash on the vesting dates
described above and otherwise has terms and conditions that are no less
favorable than those that would generally be applicable to Bonus Shares (as
described above). The Bonus Shares (or any substitute cash settled award) shall
contain terms and conditions consistent with this Letter Agreement and shall be
structured in a manner that is intended not to result in adverse tax
consequences to you due to the application of Section 409A of the Code.

 

  (c) Clawback. If the Board reasonably determines, within three years following
the end of the calendar year with respect to which an Annual Bonus was awarded,
that all or any portion of an Annual Bonus that was paid or awarded to you was
based on a calculation of the measure on which the Annual Bonus was based that
is later determined to have been overstated (other than in an immaterial and
insubstantial manner), the Board, may in its discretion, after taking into
account all of the facts and circumstances of such over-statement (which shall
include, without limitation, whether the overstatement was a result of
misconduct by you, the amount and percentage of the Annual Bonus that resulted
from the overstatement, the Company’s best interests in the circumstances,
whether the overstatement results in the Company’s financial results becoming
subject to a material negative restatement, and any other legal or other facts
or circumstances the Board reasonably deems are appropriate for consideration in
the exercise of its fiduciary obligations to the Company and its shareholders
and fairness to you) demand that you promptly return to the Company an amount up
to the amount of any such Annual Bonus attributable to such overstatement (or,
to the extent elected by you, forfeit or return any portion of such Annual Bonus
paid in Bonus Shares, provided that no more than 40% of the amount to be
returned may be satisfied by way of a forfeiture of unvested Bonus Shares).
Notwithstanding the foregoing, in the event that, during the undertaking
described above, the Board cannot reasonably determine that you knew or should
have reasonably known of the facts resulting in such overstatement, the amount
and timing of such return obligation shall in no event exceed the sum of (i) the
after-tax amount of such overpayment, plus (ii) if and when obtained or
realized, any amount realized by you by virtue of any refund of income or other
taxes relating to, or your ability to take a loss on a tax return for, any such
returned amounts or Bonus Shares, which refund or loss-taking you agree to use
reasonably best efforts to obtain or realize from the applicable tax authority
as soon as reasonably practicable. If the Board reasonably determines, within
three years following the end of the calendar year with respect to which an
Annual Bonus was awarded, that all or any portion of an Annual Bonus that was
paid or awarded to you was based on a calculation of the measure on which the
Annual Bonus was based that is later determined to have been understated (other
than in an immaterial and insubstantial manner), the Company shall pay to you
the amount of any such Annual Bonus that otherwise would have been paid but for
such understatement, less the amount of the Annual Bonus previously paid. The
provisions of this paragraph 4(c) are without limitation of other rights or
remedies that may exist under applicable law.

 

2



--------------------------------------------------------------------------------

  (d) 2008 Bonus. Notwithstanding anything contained herein to the contrary or
the expiration of the Prior Agreement, your annual bonus in respect of the 2008
calendar year shall be determined in accordance with paragraph 4(c) of the Prior
Agreement, with the cash portion thereof to be paid at such time as annual
bonuses are generally paid to senior executives of the Company and, unless
administratively impracticable, in no event later than March 15, 2009, unless
you have elected to defer the receipt of such annual bonus pursuant to an
arrangement that meets the requirements of Section 409A of the Code.

 

5. Stock Awards. Pursuant to the Company’s 2006 Equity Incentive Plan (the “2006
Plan”), subject to your continued employment on the applicable date of grant,
you will receive Stock Awards in the form of Restricted Stock Units (as such
terms are defined in the 2006 Plan) for a total of 1.5 million Shares
(collectively, the “Incentive Award”), as follows:

 

  (a) 2008 Award. On December 31, 2008, you will be awarded Restricted Stock
Units relating to the lesser of (i) 1.5 million Shares and (ii) such number of
Shares as is equal to $10 million divided by the “Fair Market Value” (as defined
in the 2006 Plan) of a Share on December 31, 2008 (the “2008 Award”).

 

  (b) 2009 Award. On January 2, 2009, you will be awarded Restricted Stock Units
relating to such number of Shares as is equal to 1.5 million less the number of
Shares subject to the 2008 Award (the “2009 Award”).

 

  (c) Vesting.

 

  (1) The Incentive Award, as it relates to the first 500,000 Shares (the “First
Tranche”), shall vest in four equal installments on December 31, 2009, 2010,
2011 and 2012, provided that no installment shall vest, and the entire First
Tranche shall be forfeited, if neither the Company’s pre-tax income for calendar
year 2009 nor the Company’s pre-tax income for calendar year 2010 (in each case
determined based on the Company’s audited financial statements in a manner
consistent with past practice, without regard to non-operating and extraordinary
items) is positive.

 

  (2) The Incentive Award, as it relates to the second 500,000 Shares (the
“Second Tranche”), shall vest when the Company’s per Share price has closed at
or above $25 per share for ten consecutive trading days or 15 trading days
during any 20-day trading period, provided that if such condition is not met by
December 31, 2012, the Second Tranche shall be forfeited.

 

  (3) The Incentive Award, as it relates to the third 500,000 Shares (the “Third
Tranche”), shall vest when the Company’s per Share price has closed at or above
$30 for ten consecutive trading days or 15 trading days during any 20-day
trading period, provided that if such condition is not met by December 31, 2012,
the Third Tranche shall be forfeited.

 

  (4)

Notwithstanding the provisions of Section 11.4 of the 2006 Plan to the contrary,
upon a Change in Control, the First Tranche shall immediately vest, the Second
Tranche shall vest only if the Change in Control Price is at least $25, and the
Third Tranche shall vest only if the Change in Control Price is at least $30,
provided that if the Change in Control Price is more than $25, but less than
$30, such percentage of the Third Tranche shall vest as is equal to a fraction,
expressed as a percentage, the numerator of which is the difference between the
Change in Control Price and $25, and the denominator of which is $5. For this
purpose, Change in Control Price shall mean (i) in the case of a stock-for-stock
transaction (or a transaction in which Shares are exchanged for a mix of cash
and stock), the higher of (x) the reported sales price, regular way, of a Share
in any transaction reported on the New York Stock Exchange Composite Tape or
other national exchange on which such shares are listed or on NASDAQ on the date
of the announcement of the transaction which results in such Change in Control
or (y) the highest sales price, as so reported, during the 30-day period prior
to and including the date of a Change in Control, or (ii) if the Change in
Control is the result of a tender or exchange offer or an all cash Business
Combination (as defined in the 2006 Plan), the highest price per Share paid in
such tender or exchange offer or

 

3



--------------------------------------------------------------------------------

 

Business Combination. If (A) in connection with any Change in Control all or
substantially all of the outstanding Shares are converted to or otherwise
purchased for cash, the right to any Second Tranche and Third Tranche Shares
that do not vest as a result of such Change in Control shall be forfeited and
(B) in connection with any Change in Control all or substantially all of the
outstanding Shares are converted to securities of another entity, any Second
Tranche and/or Third Tranche Shares that do not vest as a result of such Change
in Control shall remain outstanding and the number and type of Shares subject to
and the performance goals with respect to such Incentive Awards shall be
adjusted in accordance with Article XI of the 2006 Plan.

 

  (5) Notwithstanding anything contained in this Letter Agreement to the
contrary, except as provided in clause (4) above, in no event shall any portion
of the Incentive Award vest prior to the first anniversary of the date such
portion was awarded. If your employment terminates prior to such first
anniversary under circumstances pursuant to which any portion of the Incentive
Award would have vested upon or prior to such termination but for the preceding
sentence, you will be entitled to a cash payment equal to the Fair Market Value
(as defined in the 2006 Plan and determined as of your date of termination) of
the Shares underlying such portion on the date such Shares would otherwise have
been delivered to you.

 

  (6) The provisions of this paragraph 5(c) and of paragraph 7 below shall set
forth the sole circumstances pursuant to which the Incentive Award shall vest,
and shall override any provision of the 2006 Plan (or any successor plan) to the
contrary, including any provision that provides for vesting upon retirement or
any prior agreement between you and the Company, including any agreement related
to vesting upon death or disability.

 

  (d) Termination of Employment. Notwithstanding anything contained herein to
the contrary:

 

  (1) Upon your termination of employment for any reason, the Second Tranche and
the Third Tranche, to the extent not yet vested shall be forfeited, and, except
as set forth in paragraph 7, the unvested portion of the First Tranche shall be
forfeited as well.

 

  (2) Upon a termination of your employment for Cause, any right to Shares not
yet delivered shall be forfeited.

 

  (e)

Delivery of Shares; Withholding Taxes; Transfer Restrictions. Subject to the
terms of the 2006 Plan, upon or as soon as practicable after vesting of any
portion of the Incentive Award, the number of Shares that vest shall be
delivered to you; provided that any installment of the First Tranche that has
vested based on satisfaction of the time vesting and performance vesting
conditions set forth above shall be delivered as soon as practicable after the
determination of vesting, but in no event later than March 15 of the calendar
year following the calendar year in which the vesting conditions are satisfied.
The withholding tax obligation arising by reason of such delivery shall be
satisfied either through an immediate resale of a sufficient number of Shares to
be delivered, or, at your election (subject to the consent of the Company, which
consent shall not be unreasonably withheld), the withholding of a sufficient
number of Shares from those otherwise deliverable. You agree that you will not
sell, pledge, encumber or otherwise transfer 80% of the aggregate number of
vested Shares originally subject to the Incentive Award that remain after
satisfaction of the tax withholding obligation (the “Remaining Shares”) until
the earliest of (w) a Change in Control, (x) December 31, 2012, (y) except to
the extent clause (z) applies, termination of your employment for any reason,
and (z) as to one-half of the Remaining Shares, the date that is six months
following termination of employment where such termination is by you other than
for Good Reason or is by the Company for Cause. For purposes of determining the
Remaining Shares, the Excess Shares (as defined below) to the extent vested,
shall be considered as held by you and shall count toward satisfaction of the
80% standard. Notwithstanding anything contained in this Letter Agreement to the
contrary, to the extent the grant date Fair Market Value of the Shares subject
to the 2009 Award on January 2, 2009 exceeds $10 million, Shares having a Fair
Market Value (determined on January 2, 2009) equal to such excess (the “Excess
Shares”), once vested, shall be delivered on the earliest to occur of (i) the
date that is six months following

 

4



--------------------------------------------------------------------------------

 

termination of your employment for any reason (other than due to your death),
(ii) your death (whether or not your employment had previously terminated) and
(iii) the occurrence of a Change in Control that is also a “change in control
event” within the meaning of Section 409A of the Code. The Excess Shares shall
first be attributable to the Third Tranche, then the Second Tranche and then the
First Tranche.

 

  (f) Adjustments. The number of Shares subject to the awards made pursuant to
this paragraph 5, and the Share price targets set forth paragraph 5(c) shall be
subject to adjustment as provided in Article XI of the 2006 Plan, and if an
event described in Article XI occurs prior to the grant of either the 2008 Award
or 2009 Award, adjustments will be made as if such awards were outstanding, to
be effective upon grant of the awards.

 

6. Benefits. During the Employment Period, you will be entitled to such
retirement benefits (except as to the Incentive Award and any equity-based
awards granted prior to the Effective Date or in respect of periods that
commenced prior to the Effective Date, including your calendar-year 2008 Annual
Bonus), fringe benefits and insurance coverages that are no less favorable than
those made generally available to other senior executives of the Company.
Without limiting the foregoing, during the Employment Period you shall be
entitled to a car and driver for your daily commute between your home and the
office plus a tax gross-up attributable thereto, a Company-paid gym membership,
and reimbursement of your annual dues for membership at Liberty National Golf
Club.

 

7. Termination of Employment.

 

  (a) Generally. Notwithstanding the Term, or, if applicable, the Extended Term,
you will be free to resign from the Company at any time, and the Company will be
free to terminate your employment at any time. Upon any such termination or
resignation, you will be entitled to (i) a lump sum cash payment within 30 days
of your date of termination equal to the sum of (x) any accrued but unpaid Base
Salary, (y) any accrued vacation pay through your date of termination, and
(z) reimbursement of any business expenses submitted in accordance with Company
policy, (ii) to the extent not theretofore paid or provided, amounts or benefits
required to be paid or provided or which you are eligible to receive under the
terms of any benefit plan referred to in paragraph 6 above, and (iii) to the
extent and in the manner and time payable pursuant to paragraph 5(e), the Excess
Shares (collectively, the “Accrued Obligations”).

 

  (b) Termination without Cause; Resignation for Good Reason. If, prior to the
expiration of the Term (or, if applicable, the Extended Term), the Company
terminates your employment other than for Cause or other than by reason of your
death or Disability, or you resign for Good Reason, then, in lieu of any other
severance benefits otherwise payable under any Company policy, or any other
damages payable in connection with such termination, you will be entitled to the
following payments and benefits:

(i) the Accrued Obligations;

(ii) vesting (and if applicable, delivery) of the Shares underlying any unvested
Bonus Share award (including with respect to awards granted in respect of annual
bonuses for periods that commenced prior to the Effective Date, including your
calendar-year 2008 Bonus Share award) and vesting and exercisability of any
stock options granted to you in respect of any annual bonus award in respect of
a period commencing prior to the Effective Date, 100% of which shall vest and,
if applicable, become immediately exercisable or be delivered within 15 days
following the Release Date (as defined below) (the “Vesting Bonus Shares”);

(iii) vesting (and, if applicable, exercisability or delivery) of (A) the
unvested portion of the First Tranche, 50% of which shall vest and be delivered
within 15 days following the Release Date (such 50%, the “Initial Vesting First
Tranche”), and 50% of which shall vest and be delivered on the earlier of the
date that is six months following such termination or March 15 of the year
following the year of such termination (provided that such vesting and delivery
shall be conditional upon, and in no event

 

5



--------------------------------------------------------------------------------

occur until, a determination that the performance criteria relating to pre-tax
income as set forth in paragraph 5(c) has been satisfied) (such 50%, the
“Delayed Vesting First Tranche”), and (B) any time-based vesting awards that
have been granted to you in respect of periods commencing before the Effective
Date (other than any Bonus Share awards), 50% of which shall vest (and, if
applicable, become exercisable or be delivered) within 15 days following the
Release Date (such 50%, the “Initial Vesting Time-Based Awards”) and 50% of
which shall vest (and, if applicable become exercisable or be delivered) on the
earlier of the date that is six months following such termination or March 15 of
the year following the year of such termination (such 50% the “Delayed Vesting
Time-Based Awards”);

(iv) a cash payment equal to $5 million, 50% of which is payable within 15 days
following the Release Date (such 50%, the “Initial Cash Payment” and together
with the Initial Vesting First Tranche and the Initial Vesting Time Based
Awards, the “Initial Awards and Payments”), and 50% of which is payable on the
earlier of the date that is six months following such termination or March 15 of
the year following the year of such termination (such 50%, the “Delayed Cash
Payment” and together with the Delayed Vesting First Tranche and the Delayed
Vesting Time-Based Awards, the “Delayed Awards and Payments”);

(v) payment of the Annual Bonus in respect of the year in which such termination
occurs at the time such Annual Bonus would otherwise have been paid had your
employment not terminated (determined based on actual performance consistent
with this Letter Agreement), provided that the amount shall be prorated to
reflect the portion of the year that you were actually employed and shall be
paid all in cash (the “Pro-Rata Bonus”);

(vi) to the extent not already paid, payment of the Annual Bonus (to the extent
not determined prior to the date of termination, determined based on actual
performance consistent with this Letter Agreement) in respect of the year
immediately prior to the year in which such termination occurs at the time such
Annual Bonus would otherwise have been paid had your employment not terminated,
provided that the amount shall be paid all in cash (the “Prior Year Bonus”); and

(vii) payment of your premiums for continued health coverage under “COBRA”
during the one year period following termination of your employment (the
“Benefits Continuation Period”), provided and to the extent that you are
eligible for and timely and properly elect to receive such COBRA coverage,
provided further that in the event you cease COBRA coverage, the Company shall
not be obligated to pay you any future installments of the Health Payment (as
defined below). The Company shall pay you in advance an amount equal to three
times the monthly premium amount payable by you for such COBRA coverage (the
“Health Payment”), no later than the first date of the month following your date
of termination and on the first business day of each of the third, sixth and
ninth months thereafter. The Health Payments are intended to qualify for the
exception from deferred compensation as a medical benefit provided in accordance
with the requirements of Treas. Reg. §1.409A-1(b)(9)(v)(B). The Benefits
Continuation Period shall be concurrent with and applied toward any coverage
period required under COBRA.

Your right to the vesting/delivery and payments in respect of the Vesting Bonus
Shares, the Initial Awards and Payments, the Delayed Awards and Payments, the
Pro-Rata Bonus, and the Health Payments shall be conditional upon your execution
of a release of all claims against the Company and its affiliates and
representatives in the form attached as Exhibit A which shall be delivered to
the Company within 21 days following your termination, and no such
vesting/delivery or payments shall be made until the lapse of any period during
which you may revoke the release (the date of which such release becomes
irrevocable, the “Release Date”). Your right to the vesting/delivery and
payments in respect of the Delayed Awards and Payments shall be conditional
upon, during the six month period following termination of your employment, your
not, directly or indirectly (including on behalf of another person), hiring or
attempting to hire any person who is or was employed by the Company or its
affiliates at any time after the date that is six months prior to the date of
termination of your employment, or otherwise induce any such person to terminate
his or her employment with the Company or its affiliates, and if you fail to
abide by this covenant, you will forfeit your entitlement to

 

6



--------------------------------------------------------------------------------

the vesting/delivery or payment in respect of the Delayed Awards and Payments,
and shall immediately return to the Company any Shares already delivered or
payments already made in respect of the Vesting Bonus Shares, the Initial Awards
and Payments and the Pro-Rata Bonus.

 

  (c) Death; Disability. If, prior to the expiration of the Term (or, if
applicable, the Extended Term), your employment terminates (i) by reason of your
death or (ii) by the Company on account of your Disability, this Agreement shall
terminate without further obligations to you, other than for (A) the Accrued
Obligations, (B) the payment or provision of the Pro-Rata Bonus and the Prior
Year Bonus at the times set forth in paragraph 7(b) above, and (C) vesting (and,
if applicable, delivery), within 15 days following your termination of
employment, of the unvested portion of any time-based vesting awards that have
been granted to you in respect of periods commencing on, prior to or after the
Effective Date, including without limitation the Bonus Shares and the First
Tranche to the extent the pre-tax income goal has been achieved.

 

  (d) For Cause; Without Good Reason. If, prior to the expiration of the Term
(or, if applicable, the Extended Term), your employment terminates (i) by you
without Good Reason or (ii) by the Company for Cause, this Agreement shall
terminate without any further obligations to you, other than for the Accrued
Obligations.

 

  (e) No Mitigation; Offset. The amount of the severance payments provided in
this Agreement shall not be subject to a duty to mitigate and shall not be
offset by the amount of compensation that you receive from another employer,
whether as a director, employee or consultant.

 

  (f) Definitions. For purposes of this Letter Agreement, the following terms
shall have the meanings set forth below:

 

  (1) “Cause” means a finding by the Board, approved, in writing, by a majority
of its independent members at a meeting of the Board called and held for such
purpose after reasonable notice has been provided to you and you have, together
with counsel, had an opportunity to be heard before the Board, that (i) you
committed any act of willful misconduct, including fraud, in connection with
your employment with the Company, which is materially and demonstrably injurious
to the Company; (ii) you materially breached any material provision of this
Letter Agreement, which breach has not been cured within 30 days after you have
received written notice of such breach; (iii) you failed, refused or neglected
(other than by reason of a physical or mental impairment) to timely perform any
material duty or obligation under this Letter Agreement that has not been cured
within 30 days after you have received written notice thereof or to comply with
any lawful directive of the Board; (iv) you are convicted of or plead guilty or
nolo contendere to the commission of a felony or a crime involving moral
turpitude, dishonesty, fraud or unethical business conduct, in each case related
to your employment with the Company or its affiliates; (v) you are expelled or
subject to an order permanently or temporarily (more than 90 days) enjoining you
(in each case after you have exhausted all appeals or have admitted to such
finding by consent) from the securities, investment management or investment
banking business or from acting in the capacity contemplated by this Letter
Agreement by the Securities and Exchange Commission, the FINRA, any national
securities exchange or any self-regulatory agency or governmental authority,
unless such expulsion or permanent injunction is due to your engagement in
conduct with the recorded authorization of the Board or in good faith,
reasonable reliance on the advice of the Company’s counsel; (vi) you violate any
law, rule, regulation or by-law of any governmental authority (state, federal or
foreign), any securities exchange or association or other regulatory or
self-regulatory body or agency applicable to the Company or its affiliates or
any material general policy of the Company or its affiliates communicated in
writing to you; or (vii) you fail to obtain or maintain any registration,
license or other authorization or approval that is required to enable you to
perform your duties hereunder, which failure has not been cured within a
reasonable period after you have received written notice thereof.

 

7



--------------------------------------------------------------------------------

  (2) “Change in Control” shall have the meaning set forth in Section 11.4 of
the 2006 Plan, provided that for purposes of determining vesting of the Second
Tranche or Third Tranche pursuant to paragraph 5(c)(4), “twenty percent (20%)”
in Section 11.4(i) of the Plan shall be deemed replaced by “forty percent
(40%)”.

 

  (3) “Disability” means a finding by the Company that you have been unable to
perform your job functions by reason of a physical or mental impairment for a
period of 90 consecutive days or any 90 days within a period of 180 consecutive
days.

 

  (4) “Good Reason” means the occurrence of any of the following without your
written consent: (i) the assignment to you of duties materially inconsistent
with your position (including status and reporting requirements), authority,
duties or responsibilities as contemplated by this Letter Agreement, or a
material diminution in such position, authority, duties or responsibilities;
(ii) a material diminution in the authorities, duties or responsibilities of the
person to whom you are required to report, including a requirement that you
report to an officer or employee instead of reporting directly to the Board;
(iii) the Company’s requiring you to be based at any office or location
resulting in a material increase in your commute to and from your primary
residence on the date hereof (for this purpose an increase in your one-way
commute by 30 miles or more shall be deemed material); or (iv) any other action
or inaction that constitutes a material breach by the Company of this Letter
Agreement or the performance targets and other terms or conditions established
by the Compensation Committee with respect to the Annual Bonus. You must provide
written notice to the Company of the existence of any condition described above
within 90 days of the initial existence of the condition. Upon receipt of such
notice, the Company shall have a period of 30 days during which it may remedy
the condition (the “Cure Period”). Notwithstanding any other provision herein,
termination shall not constitute termination for Good Reason unless such
termination occurs within 60 days following the last day of the Cure Period.

 

8. Confidential Information. You acknowledge and agree that confidential
information, obtained by you while employed by the Company or any of its
subsidiaries concerning the business affairs of the Company or any subsidiary of
the Company are the property of the Company or such subsidiary (hereinafter,
“Confidential Information”). Consequently, you agree that, except to the extent
required by applicable law, statute, ordinance, rule, regulation or orders of
courts or regulatory authorities, you shall not at any time (whether during or
after your employment) disclose to any unauthorized person or use for your own
account any Confidential Information without the prior written consent of the
Company, unless and to the extent that the aforementioned matters are or become
generally known to and available for use by the public other than as a result of
your acts or omissions to act or as required by law. You shall deliver to the
Company at the termination of your employment, or at any other time the Company
may request, all memoranda, notes, plans, records, reports, computer tapes and
software and other documents and data (and copies thereof) containing or
constituting Confidential Information which you may then possess or have under
your control.

 

9. Future Cooperation. You agree that upon the Company’s reasonable request
following your termination of employment, you will use reasonable efforts to
assist and cooperate with the Company in connection with the defense or
prosecution of any claim that may be made against or by the Company or its
affiliates arising out of events occurring during your employment, or in
connection with any ongoing or future investigation or dispute or claim of any
kind involving the Company or its affiliates, including any proceeding before
any arbitral, administrative, regulatory, self-regulatory, judicial,
legislative, or other body or agency. You will be entitled to reimbursement for
reasonable out-of-pocket expenses (including travel expenses) incurred in
connection with providing such assistance.

 

10. Indemnification.

 

  (a)

The Company will indemnify and hold you harmless from and against any and all
liabilities, suits, claims, actions, causes of actions, debts and expenses
(including attorneys fees) arising from and in

 

8



--------------------------------------------------------------------------------

 

connection with your employment by the Company and in the performance of your
duties for the Company to the maximum extent permitted under the laws of
Delaware, subject to the by-laws of the Company and, in any event, on a basis
that is no less favorable than provided for other directors or officers of the
Company. Such indemnification shall not apply to any such liabilities, suits,
claims, actions, causes of actions, debts or expenses resulting from any action
by you constituting gross negligence, fraud or criminal conduct. You shall also
be covered by director and officer liability insurance as is maintained for
other directors and officers of the Company.

 

  (b) The Company will also indemnify you and hold you harmless, on an after-tax
basis (including income, employment and excise taxes), for any excise tax
imposed by Section 4999 of the Code and any interest or penalties you may incur
with respect to such excise tax (such excise tax, together with any such
interest and penalties, hereinafter collectively referred to as the “Excise
Tax”) in respect of any “change in ownership or effective control or a change in
the ownership of a substantial portion of the assets” of the Company, within the
meaning of Section 280G of the Code, provided that (i) if the Company determines
that the Excise Tax can be avoided by a reduction in amounts payable to you that
constitute “parachute payments” within the meaning of Section 280G(b)(2) of the
Code (without regard to clause (A)(ii) thereof) by no more than 10%, then such
payments shall be so reduced, (ii) the Company, at its cost, may, on your
behalf, challenge any assessment or imposition of any Excise Tax, and you will
reasonably assist and cooperate with the Company, at the Company’s expense, with
respect to any such challenge, (iii) should you receive a refund of any Excise
Tax previously paid, you shall repay to the Company the portion of any payment
made by the Company to you in respect of the Excise Tax so refunded, and
(iv) with respect to the applicability of the Excise Tax, you shall take a
position consistent with that of the Company at all times. In the event that any
amounts payable to you are reduced pursuant to clause (i) above, the amounts
payable shall be reduced such that the economic loss to you as a result of such
reduction is minimized. In applying this principle, the reduction shall be made
in a manner consistent with the requirements of Section 409A of the Code, and
(x) the Health Payment shall first be reduced and (y) thereafter where two
economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro rata basis but not below
zero. Any payments or benefits distributable to you pursuant to this paragraph
10(b) with respect to the Excise Tax shall be made by the end of the calendar
year following the calendar year in which the applicable taxes are remitted. Any
expense reimbursements payable to you pursuant to this paragraph 10(b) with
respect to a tax audit or litigation addressing the existence or amount of a tax
liability shall be paid by the end of the calendar year following the calendar
year in which the applicable taxes are remitted, or where as a result of such
audit or litigation, no taxes are remitted, the end of the calendar year
following the calendar year in which the audit is completed or there is a final
and nonappealable settlement or other resolution of the litigation.

 

11. Key Man Insurance. While you are employed by the Company, the Company may at
any time effect insurance on your life and/or health in such amounts and in such
form as the Company may in its sole discretion decide. You will not have any
interest in such insurance, but shall, if the Company requests, submit to such
medical examinations, supply such information and execute such documents as may
be required in connection with, or so as to enable the Company to effect, such
insurance.

 

12. Withholding. The Company shall have the right to withhold from any amount
payable to you hereunder an amount necessary in order for the Company to satisfy
any withholding tax obligation it may have under applicable law, and may
condition the vesting, exercise or settlement of any stock-based award on your
making arrangements satisfactory to the Company to enable it to satisfy any
withholding obligation arising in connection with such vesting, settlement or
exercise, which, subject to the consent of the Company (which consent may not be
unreasonably withheld), may be satisfied at your instruction through the
withholding of Shares that would otherwise be delivered to you upon the vesting,
settlement or exercise of any such award.

 

13.

Governing Law. The terms of this Letter Agreement, and any action arising
thereunder, shall be governed by and construed in accordance with the domestic
laws of the State of New Jersey, without giving effect to

 

9



--------------------------------------------------------------------------------

 

any choice of law or conflict of law provision or rule (whether of the State of
New Jersey or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of New Jersey, except as to
stock-based awards under any stockholder-approved stock plan, where the
governing law provisions contained in such plans shall control.

 

14. Waiver. This Letter Agreement may not be released, changed or modified in
any manner, except by an instrument in writing signed by you and the Company.
The failure of either party to enforce any of the provisions of this Letter
Agreement shall in no way be construed to be a waiver of any such provision. No
waiver of any breach of this Letter Agreement shall be held to be a waiver of
any other or subsequent breach.

 

15. Assignment. This Letter Agreement is personal to you. You shall not assign
this Letter Agreement or any of your rights and/or obligations under this Letter
Agreement to any other person. The Company may, without your consent, assign
this Letter Agreement to any successor to its business.

 

16. Dispute Resolution. To benefit mutually from the time and cost savings of
arbitration over the delay and expense of the use of the federal and state court
systems, all disputes involving your employment or this Letter Agreement,
including, but not limited to, claims under Title VII of the Civil Rights Act of
1964, the Equal Pay Act of 1963, the Age Discrimination in Employment Act of
1967, the Older Workers Benefit Protection Act of 1990, The Americans With
Disabilities Act of 1990, the Civil Rights Act of 1866, the Employee Retirement
Income Security Act of 1974, the Family and Medical Leave Act of 1993, the Civil
Rights Act of 1991, and any other federal, state or local laws, rules or
regulations, will be resolved by binding arbitration before the American
Arbitration Association, the Financial Industry Regulatory Authority (FINRA),
JAMS/Endispute, or any other similar association mutually agreed to by the
Company and you. Any such arbitration shall be held in New York City. The award
of the arbitrators shall be final and binding and judgment upon the award may be
entered in any court having jurisdiction thereof. Except as otherwise provided
above, this procedure shall be the exclusive means of settling any disputes that
may arise under this Letter Agreement. All fees and expenses of the arbitrators
and all other expenses of the arbitration, except for attorneys’ fees and
witness expenses, shall be borne by the Company if you prevail, in whole or in
part. Each party shall bear its own witness expenses and attorneys’ fees,
provided that if you prevail on any material issue (as determined by the
arbitrators), the Company shall reimburse you for attorney’s fees incurred in
connection with such claim.

 

17. Section 409A.

 

  (a)

This Letter Agreement is intended to comply with Section 409A of the Code and
its corresponding regulations, or an exemption, and payments, rights and
benefits may only be made or satisfied under this Letter Agreement upon an event
and in a manner permitted by Section 409A, to the extent applicable. Severance
benefits under this Letter Agreement are intended to be exempt from Section 409A
under the “separation pay exception,” to the maximum extent applicable. Any
payments that qualify for the “short-term deferral” exception or another
exception under Section 409A shall be paid under the applicable exception. For
purposes of the limitations on nonqualified deferred compensation under
Section 409A, each payment of compensation under this Letter Agreement shall be
treated as a separate payment of compensation for purposes of applying the
Section 409A deferral election rules and the exclusion under Section 409A for
certain short-term deferral amounts. Notwithstanding anything in this Letter
Agreement to the contrary, if you are considered a “specified employee” for
purposes of Section 409A, (i) if payment of any amounts under this Letter
Agreement is required to be delayed for a period of six months after separation
from service pursuant to Section 409A, payment of such amounts shall be delayed
as required by Section 409A, and the accumulated amounts and interest on such
amounts (calculated based on the Applicable Federal Rate in effect on the date
of termination) shall be paid in a lump sum payment within ten days after the
end of the six-month period and (ii) in the event any equity compensation awards
held by you that vest upon termination of your employment constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code, the delivery of Shares or cash (as applicable) in settlement of such
awards shall be made on the earliest

 

10



--------------------------------------------------------------------------------

 

permissible payment date (including the date that is six months after separation
from service pursuant to Section 409A) or event under Section 409A on which the
Shares or cash would otherwise be delivered or paid. If you die during the
postponement period prior to the payment of any amounts or benefits or delivery
of Shares, the amounts and entitlements delayed on account of Section 409A shall
be paid or provided to the personal representative of your estate within 60 days
after the date of your death.

 

  (b) All payments to be made upon a termination of employment under this Letter
Agreement may only be made upon a “separation from service” under Section 409A.
In no event may you, directly or indirectly, designate the calendar year of a
payment. Any payments and/or equity awards which constitute nonqualified
deferred compensation under Section 409A which are payable upon a Change in
Control shall only be paid upon transactions or events which give rise to a
“change in ownership or effective control” or a change in the “ownership of a
substantial portion of the assets” of the Company under Section 409A of the
Code, and the rulings and regulations issued thereunder, and in the event such
transactions or events do not give rise to a “change in ownership or effective
control” or a change in the “ownership of a substantial portion of the assets”
of the Company, such amounts shall become vested and nonforfeitable but shall be
distributed on the otherwise applicable distribution date or event. All
reimbursements and in-kind benefits provided under this Letter Agreement shall
be made or provided in accordance with the requirements of Section 409A,
including, where applicable, the requirement that (i) any reimbursement is for
expenses incurred during your lifetime (or during a shorter period of time
specified in this Letter Agreement); (ii) the amount of expenses eligible for
reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind benefits to be
provided, in any other calendar year; (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred; and (iv) the right to reimbursement
or in kind benefits is not subject to liquidation or exchange for another
benefit. Any tax gross-up payments payable under this Letter Agreement shall be
paid no later than the date on which the taxes on the underlying income or
imputed income are due to the applicable tax authority, and in any event prior
to the end of the calendar year next following the calendar year in which the
applicable taxes (and any income or other related taxes or interest or penalties
thereon) are remitted to the applicable taxing authority.

 

18. Survival. The expiration of the Term, or if applicable, the Extended Term,
will not destroy or diminish the binding force and effect of any of the
provisions of this Letter Agreement that expressly, or by reasonable
implication, come into or continue in effect on or after such expiration
(including, without limitation, paragraphs 4(c), 7, 8, 9, 10, 13, 15 and 16).

 

19. Entire Agreement; No Conflicts. Upon the Effective Date, this Letter
Agreement supersedes all previous and contemporaneous communications, agreements
and understandings, whether oral or written, between you, on the one hand, and
the Company or any of its affiliates, on the other hand, and constitutes the
sole and entire agreement between you and the Company pertaining to the subject
matter hereof (other than any award or other agreements that are entered into by
and between the Company and you that pertain to the subject matters of this
Letter Agreement, provided that you acknowledge that you shall not be entitled
to receive the additional stock option award (unrelated to those that may have
been granted as part of your 2007 annual bonus) pursuant to the letter to you
from the Compensation Committee dated March 30, 2007). You represent and warrant
to the Company that your performance of your duties for the Company will not
conflict with or result in a violation or breach of, or constitute a default
under any contract, agreement or understanding to which you are or were a party
or of which you are aware and that there are no restrictions, covenants,
agreements or limitations on your right or ability to enter into and perform the
terms of this Letter Agreement.

 

20. Counterparts. This Letter Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become a binding agreement when one or more counterparts have been signed
by each party and delivered to the other party.

* * * *

 

11



--------------------------------------------------------------------------------

Please indicate your acceptance of our offer of employment on the terms and
conditions outlined above by signing and returning to us one copy of this
letter.

 

Sincerely yours, KNIGHT CAPITAL GROUP, INC. By:  

/s/ William L. Bolster

 

AGREED TO AND ACCEPTED BY:

/s/ Thomas Joyce

Thomas Joyce

 

12



--------------------------------------------------------------------------------

Exhibit A

RELEASE

I, Thomas Joyce, the undersigned, agree to accept the compensation, payments,
benefits and other consideration provided for in paragraph 7(b) of the
employment letter agreement between me and Knight Capital Group, Inc. (the
“Company”) dated December 24, 2008 (the “Letter Agreement”) in full resolution
and satisfaction of, and hereby IRREVOCABLY AND UNCONDITIONALLY RELEASE, REMISE
AND FOREVER DISCHARGE the Company and the Releasees from any and all legally
waiveable agreements, promises, liabilities, claims, demands, rights and
entitlements of any kind whatsoever, in law or equity, whether known or unknown,
asserted or unasserted, fixed or contingent, apparent or concealed, which I, my
heirs, executors, administrators, successors or assigns ever had, now have or
hereafter can, shall or may have for, upon, or by reason of any matter, cause or
thing whatsoever existing, arising or occurring at any time on or prior to the
date I execute this Release (“Claims”), including, without limitation, any and
all claims arising out of or relating to my employment, compensation and
benefits with the Company and/or the termination thereof, my status as a
stockholder of the Company, and any and all contract claims, benefit claims,
tort claims, fraud claims, claims under any employment agreement (and any
predecessor agreement), commission claims, defamation claims, disparagement
claims, or other personal injury claims, claims related to any bonus
compensation, claims for accrued vacation pay, claims for wrongful discharge of
any type, including, but not limited to, in violation of public policy, claims
under any federal, state or municipal wage payment, discrimination or fair
employment practices law, statute or regulation, and claims for costs, expenses
and attorneys’ fees with respect thereto. THIS RELEASE AND WAIVER INCLUDES,
WITHOUT LIMITATION, ANY AND ALL RIGHTS AND CLAIMS UNDER TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, AS AMENDED, THE CIVIL RIGHTS ACT OF 1991, THE CIVIL RIGHTS
ACT OF 1866 (42 U.S.C. 1981), THE EMPLOYEE RETIREMENT INCOME SECURITY ACT, AS
AMENDED, THE AMERICANS WITH DISABILITIES ACT, THE FAMILY AND MEDICAL LEAVE ACT,
THE AGE DISCRIMINATION IN EMPLOYMENT ACT, THE NEW JERSEY LAW AGAINST
DISCRIMINATION, THE SARBANES-OXLEY ACT OF 2002, THE NEW JERSEY WAGE PAYMENT ACT,
THE NEW JERSEY FAMILY LEAVE ACT, THE NEW JERSEY CONSCIENTIOUS EMPLOYEE
PROTECTION ACT; and all other federal, state or local fair employment practices
statutes, ordinances, regulations or constitutional provisions; provided,
however, that nothing in this waiver and release shall affect, and this waiver
and release expressly excludes any Claim relating to: (i) my rights under
paragraph 7(b) of the Letter Agreement, (ii) my rights to tax gross-ups under
paragraphs 6 and 10(b) of the Letter Agreement, (iii) any indemnification
obligations to me under the Company’s by-laws, certificate of incorporation,
Delaware law or by agreement, including as set forth in paragraph 10 of the
Letter Agreement, (iv) my rights under any equity compensation awards or
agreements or obligations under any pension plan or other benefit or deferred
compensation plan, in each case to the extent not otherwise addressed in
paragraph 7(b) of the Letter Agreement, all of which shall remain in effect in
accordance with their terms, (v) obligations with respect to insurance coverage
under any directors’ and officers’ liability insurance policies, and (vi) on
facts or circumstances arising after the date hereof.

 

13



--------------------------------------------------------------------------------

To the fullest extent permitted by law, I represent and affirm that: (i) I have
not filed or caused to be filed on my behalf any claim for relief against the
Company before any arbitral, administrative, regulatory, self-regulatory,
judicial, legislative, or other body or agency, and, to the best of my knowledge
and belief, no outstanding claims for relief have been filed or asserted against
the Company on my behalf, whether in my name or on my behalf as part of a class,
collective or representative action; and (ii) I have not reported any purported
improper, unethical or illegal conduct or activities to any supervisor, manager,
department head, Human Resources representative, agent or other representative
of the Company, to any member of Knight’s legal or compliance departments, or to
the Company’s Ethics Committee, and have no knowledge of any such improper,
unethical or illegal conduct or activities.

For the purpose of implementing a full and complete release and discharge of
claims, I expressly acknowledge that this Release is intended to include in its
effect, without limitation, all the claims described in the first paragraph
above, whether known or unknown, apparent or concealed, and that this Release
contemplates the extinction of all such claims, including claims for attorney’s
fees. I expressly waive any right to assert after the execution of this Release
that any such claim, demand, obligation or cause of action has, through
ignorance or oversight, been omitted from the scope of this Release.

For purposes of this Release, the terms “the Company and the Releasees” and “the
Company or the Releasees”, include the Company, Knight Equity Markets, L.P., and
any past, present and future direct and indirect parents, subsidiaries,
affiliates, divisions, predecessors, successors, and assigns, and their past,
present and future officers, directors, shareholders, representatives,
employees, agents and attorneys, in their official and individual capacities,
and all other related individuals and entities, jointly and individually, and
this Release shall inure to the benefit of and be enforceable by all such
entities and individuals and their successors and assigns.

I release all claims for events or omissions occurring prior to the date of this
Release, except that nothing in this Release shall be construed to prevent me
from filing or participating in a charge of discrimination filed with the Equal
Employment Opportunity Commission (“EEOC”). However, by signing this Release, I
waive the right to recover any monetary damages or attorneys’ fees from the
Company in any claim or lawsuit brought by or through the EEOC.

I understand that I have a period of up to 21 days from my receipt of this
Release to review and consider this Release. I further understand that once I
have signed this Release, I may revoke it at any time during the 7 days
following its execution by delivering a written notice of revocation to the
Company, attention General Counsel. I further understand that if I fail to
execute and return this Release to the Company, attention General Counsel, prior
to the expiration of such 21 day period, or revoke my execution of the Release
during such 7 day period, I will not be entitled to the compensation, payments,
benefits and other consideration provided for in paragraph 7(b) of the Letter
Agreement (other than the “Accrued Obligations”, as defined therein).

 

14



--------------------------------------------------------------------------------

I ACKNOWLEDGE THAT I HAVE READ THIS

RELEASE AND I UNDERSTAND

AND ACCEPT ITS TERMS

 

 

                           Thomas Joyce    Date   

Sworn to before me this

     day of                 , 20    

     

 

      Notary Public      

 

15